1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3

4     KEVIN JAMES LISLE,                                Case No. 2:03-cv-01005-JCM-CWH
5        Petitioner,
                                                        ORDER GRANTING MOTION FOR
6               v.                                      EXTENSION OF TIME
7     WILLIAM GITTERE, et al.,
8        Respondents.
9

10

11             In this capital habeas corpus action, the respondents filed their answer on
12   November 15, 2018 (ECF No. 263). After a 61-day extension of time and then a
13   49-day extension of time, the petitioner, Kevin James Lisle, was due to file a reply to
14   the answer by April 19, 2019. See Order entered June 22, 2016 (ECF No. 191); Order
15   entered December 21, 2018 (ECF No. 266); Order entered March 7, 2019 (ECF
16   No. 268).
17             On April 18, 2019, Lisle filed a motion for extension of time (ECF No. 269),
18   requesting a third extension of time for his reply, this one 7 days, to April 26, 2019.
19   The respondents do not oppose the motion. The Court finds that Lisle’s motion for
20   extension of time is made in good faith and not solely for the purpose of delay, and that
21   there is good cause for the extension of time requested.
22             IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
23   (ECF No. 269) is GRANTED. Petitioner will have until and including April 26, 2019, to
24   file his reply.
25             IT IS FURTHER ORDERED that, in all other respects, the schedule for further
26   proceedings set forth in the order filed June 22, 2016 (ECF No. 191) will remain in
27   effect.
28
                                                    1
1           IT IS FURTHER ORDERED that pursuant to Federal Rule of Civil Procedure

2    25(d), the Clerk of the Court shall substitute William Gittere for Timothy Filson as the

3    respondent warden, and Aaron D. Ford for Adam Paul Laxalt as the respondent Nevada

4    Attorney General, on the docket for this case.

5

6           DATED THIS 19th             April
                       ___ day of _____________________, 2019.
7

8
                                                      JAMES C. MAHAN,
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
